Citation Nr: 0110622	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-09 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active military service from December 1941 to 
October 1945 and from August 1948 to April 1955.  He died in 
March 1999.  The appellant is the veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The RO, in pertinent part, determined that the claim of 
entitlement to service connection for the cause of the 
veteran's death was not well grounded.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The death certificate for the veteran shows that the 
immediate cause of death was sepsis due to, or as a 
consequence of, pneumonia.  

At the veteran's death, service connection had been granted 
for moderately advanced, inactive, pulmonary tuberculosis 
(PTB) rated 50 percent, perceptive-type deafness rated 10 
percent and lumbar fracture, malaria and pes planus each 
rated 0 percent.  The record shows that he had a right upper 
lobectomy and resection of the right second, third and fourth 
ribs associated with PTB.  

The record received from Exempla Healthcare shows the veteran 
was admitted to St. Joseph Hospital early in 1999 for 
aspiration pneumonia and found to have unsafe swallowing as a 
result of cervical spine deformities from compression 
fractures.  A G-tube inserted at the time leaked and was 
accompanied by increasing fatigue and generalized weakness 
that led to readmission in March 1999.  Past medical history 
was notable for chronic obstructive pulmonary disease (COPD) 
and prior smoking history that had terminated 40 years 
earlier.  Chest x-ray in February 1999 was read as showing a 
possible developing cavitary lesion near the right hilum and 
a repeat study in March 1999 was read as showing a probable 
right suprahilar mass of indeterminate etiology.  Another 
March 1999 clinical record entry noted that the veteran had a 
history of COPD and was on home oxygen.  

The death summary noted that the discharge diagnosis was 
sepsis and of unknown origin.  It was reported that the 
veteran returned to the hospital with a complaint of weakness 
and that he declined into what appeared to be sepsis.  He 
underwent exploratory laparotomy for a possible gastrocolic 
fistula but his postoperative hemodynamic status did not 
improve with aggressive resuscitation.  The family decided to 
forgo any further resuscitative efforts and he expired.

The representative in January 2001 asked that the Board 
remand the case in light of a significant change in the law 
during the pendency of this appeal that is applicable to the 
matter being considered.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  



This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board observes that the RO in 
September 1999 denied this claim on the basis that it was not 
well grounded.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In view of the information on file regarding the service-
connected respiratory disability, coexisting COPD and the 
certified cause of death, the Board believes that the RO 
should obtain relevant treatment records and a medical 
opinion to provide a record that would allow for an informed 
determination of the issue on appeal in light of the 
adjudication principles established in Lathan v. Brown, 7 
Vet. App. 359 (1995) and as contemplated in the VCAA. 

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should contact the appellant 
at her correct address and once again 
request that she provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment the veteran 
received for his service-connected 
disabilities and any other respiratory 
disease.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCCA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A (b)(2)).

4.  Thereafter, the claims file should be 
referred to a specialist in respiratory 
diseases for review.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the requested review.  
The examiner must annotate the report 
that the claims file was in fact made 
available for review in conjunction with 
the medical review.  

The specialist should be requested to 
review the claims file and provide an 
opinion as to the cause of the veteran's 
death and the degree of probability that 
service-connected disabilities 
constituted a material factor eventuating 
in the veteran's death.  

The examiner should also address the 
following questions unless rendered moot: 
(1) Were there "debilitating effects" due 
to a service-connected disability or 
disabilities that made the veteran 
"materially less capable" of resisting 
the effects of his fatal disease process, 
(2) or did his service-connected 
disability have a "material influence in 
accelerating death," and (3) was a 
service-connected disability a 
contributory cause of death under 38 
C.F.R. § 3.312(c).  

The physician should be asked to express, 
in percentage terms, if possible, the 
probability, if any, that a service-
connected disability caused or 
contributed to death.  The physician 
should provide a rationale for all 
opinions and conclusions expressed.  Any 
consultations with other specialist(s) 
deemed necessary for a comprehensive 
evaluation should be obtained.  A 
complete rationale should be offered for 
all opinions and conclusions expressed. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, to include 
consideration of the holding in Lathan v. 
Brown.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


